        Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

MICHAEL P. KEARNS, in his individual capacity and
official capacity as Clerk of the County of Erie, New York,

                                     Plaintiff,                   No. 1:19-cv-00902-EAW

vs.


ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,
LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

                              Defendants.
________________________________________________



       PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO
      THE NEW YORK CIVIL LIBERTIES UNION’S AMICUS BRIEF




                                             MICHAEL A. SIRAGUSA, Erie County
                                             Attorney and Attorney for Plaintiff Michael
                                             P. Kearns in his individual capacity and official
                                             capacity as Clerk of the County of Erie, New York

                                             KENNETH KIRBY, ESQ.
                                             THOMAS J. NAVARRO, JR. ESQ.
                                             Assistant County Attorneys, of Counsel
                                             95 Franklin Street, Suite 1635
                                             Buffalo, NY 14202
                                             (716) 858-2208
             Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 2 of 17



                                                           Table of Contents

                                                                                                                                           Page

Preliminary Statement ......................................................................................................................1

Argument .........................................................................................................................................1

           Federal statutes governing the voluntary sharing of immigration information
           (8 U.S.C. §§ 1373 and 1644) are Constitutional. .................................................................1

           A.         The Second Circuit’s prior ruling on the Constitutionality of these statutes
                      is consistent with Murphy and, therefore, controls. .................................................1

           B.         Sections 1373 and 1644 also regulate private individuals. ......................................6

           C.         Sections 1373 and 1644 are consistent with the principles
                      of the anti-commandeering doctrine. .......................................................................8

Conclusion .......................................................................................................................................9




                                                                        i
            Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 3 of 17




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Ansley v. Banner Health Network,
   437 P.3d 899 (Ariz. Ct. App. 2019), review granted in part (Aug. 27, 2019) ..........................5

Arizona v. United States,
    567 U.S. 387 (2012) ...................................................................................................................3

Brown v. Board of Education,
   347 U.S. 483 (1954) ...................................................................................................................4

City of New York v. United States,
    179 F.3d 29 (2d Cir. 1999), cert. den, 528 U.S. 1115 (2000) ................................1, 2, 3, 4, 5, 6

Murphy v. Nat’l Collegiate Athletic Ass’n,
  138 S. Ct. 1461 (2018) .......................................................................................1, 2, 4, 5, 6, 7, 8

Printz v. United States,
   521 U.S. 898 (1997) ...........................................................................................................2, 4, 6

Reno v. Condon,
   528 U.S. 141 (2000) ...............................................................................................................2, 7

States of New York v. Dep’t of Justice,
    343 F. Supp. 3d 213 (S.D.N.Y. 2018), appeal pending,
    Nos. 19-267 (L), 19-275 (2d Cir. 2019).................................................................................5, 6

United States v. California,
   314 F. Supp. 3d 1077 (E.D. Cal. 2018), aff’d in part, rev’d in part,
   921 F.3d 865 (9th Cir. 2019) .....................................................................................................6

Statutes

8 U.S.C. § 1373 ....................................................................................................1, 2, 3, 4, 5, 6, 8, 9

8 U.S.C. § 1644 ....................................................................................................1, 2, 3, 4, 5, 6, 8, 9

Airline Deregulation Act of 1978 ....................................................................................................2

Driver’s Privacy Protection Act of 1994, 18 U.S.C. § 2721 ............................................................7

Federal Medicare Act .......................................................................................................................5

Green Light Law ......................................................................................................................5, 6, 9
                                                                     ii
        Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 4 of 17




                                     Preliminary Statement

               The New York Civil Liberties Union (“NYCLU”) asks this Court to disregard a

binding decision from the Second Circuit, which has already held that 8 U.S.C. §§ 1373 and

1644 are Constitutional and do not violate the anti-commandeering doctrine. Although the

Southern District of New York recently held that the Supreme Court’s decision in Murphy v.

Nat’l Collegiate Athletic Ass’n, 138 S. Ct. 1461 (2018), invalidates the Second Circuit’s prior

ruling, that issue is now on appeal to the Second Circuit. And unless the Second Circuit changes

course, this Court is required to follow its precedent, particularly because Murphy does not

require a different result. Indeed, the U.S. Department of Justice (“DOJ”) has submitted briefs to

the Second Circuit setting forth the reasons why its prior ruling was correct and consistent with

Murphy. Plaintiff Michael P. Kearns refers to those briefs and augments some of the key

arguments here. See Dkt Nos. 60-1 at *30-37, 60-2 at *15-22. In short, Sections 1373 and 1644

are preemption statutes, not ones that commandeer state legislatures. And they govern the

enforcement of private individuals, i.e., undocumented aliens. They are Constitutional and,

therefore, preempt the Green Light Law’s contrary provisions.

                                            Argument

Federal statutes governing the voluntary sharing of immigration information
(8 U.S.C. §§ 1373 and 1644) are Constitutional.

       A.      The Second Circuit’s prior ruling on the Constitutionality of these statutes
               is consistent with Murphy and, therefore, controls.

               Sections 1373 and 1644 are preemption statutes, in contrast to statutes that issue

direct orders to state legislatures, meaning they are Constitutional. The Second Circuit’s prior

ruling in City of New York v. United States, 179 F.3d 29, 35 (2d Cir. 1999), cert. den, 528 U.S.

1115 (2000), recognized them as such, making the decision consistent with the Supreme Court’s
         Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 5 of 17




ruling in Murphy. Therefore, City of New York controls here.

               The anti-commandeering doctrine, which is rooted in the Tenth Amendment,

prohibits the federal government from “compel[ing] the States to implement, by legislation or

executive action, federal regulatory programs.” Printz v. United States, 521 U.S. 898, 925

(1997). In Murphy, the Supreme Court held that “[t]he basic principle—that Congress cannot

issue direct orders to state legislatures—applies” both when Congress commands affirmative

action and imposes a prohibition. Murphy, 138 S. Ct. at 1478. However, the Court also made

clear that it is common for federal statutes to appear as though they are issuing direct orders to

state legislatures, when, in reality, they are merely preempting state law that conflicts with them.

See id. at 1480. Indeed, the Court cited an example of a federal statute expressly prohibiting

states from taking certain action, yet the statute nonetheless complied with the anti-

commandeering doctrine:

               The Airline Deregulation Act of 1978 lifted prior federal
               regulations of airlines, and “[t]o ensure that the States would not
               undo federal deregulation with regulation of their own,” the Act
               provided that “no State or political subdivision thereof ... shall
               enact or enforce any law, rule, regulation, standard, or other
               provision having the force and effect of law relating to rates,
               routes, or services of any [covered] air carrier.”
               This language might appear to operate directly on the States, but it
               is a mistake to be confused by the way in which a preemption
               provision is phrased. As we recently explained, “we do not require
               Congress to employ a particular linguistic formulation when
               preempting state law . . . .”

Id. (internal citations omitted). And the anti-commandeering doctrine does not apply when a

federal statute also regulates private actors, as the above-referenced example also does. Id. at

1478 (citing Reno v. Condon, 528 U.S. 141 (2000)).

               In much the same way, 8 U.S.C. §§ 1373 and 1644 preempt state legislatures from

                                                  2
         Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 6 of 17




hindering the federal government’s regulation of private individuals, i.e., undocumented aliens.

Under Section 1373, “a Federal, State, or local government entity or official may not prohibit, or

in any way restrict, any government entity or official from sending to, or receiving from,” federal

immigration authorities, “information regarding the citizenship of immigration status . . . of any

individual.” Similarly, under Section 1644—which is written in the passive voice—“no State or

local government entity may be prohibited, or in any way restricted, from sending to or receiving

from” federal immigration authorities “information regarding the immigration status . . . of an

alien in the United States.” While these provisions are phrased to prohibit certain conduct, it

would be a “mistake to confuse” them as commandeering statutes when they are merely

attempting to exercise, via preemption, Congress’s “broad, undoubted power over the subject of

immigration and the status of aliens.” Arizona v. United States, 567 U.S. 387, 394 (2012).

               Consistent with this line of authority, in City of New York, 179 F.3d at 35, cert.

den, 528 U.S. 1115 (2000), the Second Circuit held that Sections 1373 and 1644 do not violate

the anti-commandeering doctrine. Notably, in City of New York, the City had challenged these

statutes after Mayor Koch had issued an Executive Order prohibiting the voluntary sharing of an

individual’s immigration status with federal immigration authorities. In upholding the

Constitutionality of these statutes, the court held that “states do not retain under the Tenth

Amendment an untrammeled right to forbid all voluntary cooperation by state or local officials

with particular federal programs.” Otherwise, “states will at times have the power to frustrate

effectuation of some [federal] programs.” Id. The Mayor’s Order had created a regulatory

collision in which federal law was supreme. And the Second Circuit plainly analyzed these

statutes through the lens of preemption. It held: “[t]he potential for deadlock thus inheres in

dual sovereignties, but the Constitution has resolved that problem in the Supremacy Clause,

                                                  3
         Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 7 of 17




which bars states from taking actions that frustrate federal laws and regulatory schemes.” Id. In

other words, the federal government has expressly preempted such conduct by the states.

Nothing in Murphy overrules this portion of the Second Circuit’s analysis which, again, focuses

on preemption.

               The NYCLU argues that City of New York is no longer good law because it makes

the distinction between statutes that order states to affirmatively act and those that merely

prohibit states from taking action—a distinction that Murphy rejected as empty. This argument

fails for two reasons. First, City of New York does not make this distinction to the extent the

NYCLU claims. It merely notes that Sections 1373 and 1644 do not require states to engage in

any affirmative conduct, and that information sharing requirements—in contrast to the

prohibitions in 1373 and 1644—are permitted under prior Supreme Court jurisprudence. See id.

(citing Printz, 521 U.S. at 917-18). Second, even if the NYCLU were correct, the holding in City

of New York is also based, in part, on a preemption analysis, as explained above. Although the

Second Circuit’s analysis noted an anti-commandeering issue (i.e., that these statutes do not

require states to engage in any affirmative conduct), the court’s analysis then shifts to the issue

of preemption and the intentional “frustration” of federal programs by states:

               If Congress may not forbid states from outlawing even voluntary
               cooperation with federal programs by state and local officials,
               states will at times have the power to frustrate effectuation of some
               programs. Absent any cooperation at all from local officials, some
               federal programs may fail or fall short of their goals unless federal
               officials resort to legal processes in every routine or trivial matter,
               often a practical impossibility. For example, resistance to Brown
               v. Board of Education, 347 U.S. 483 (1954), was often in the
               nature of a refusal by local government to cooperate until under a
               court order to do so.

179 F.3d at 35. The analysis refers to the Supremacy Clause, as opposed to the anti-


                                                  4
         Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 8 of 17




commandeering doctrine, as the basis for its ruling. Therefore, even accepting as true the

NYCLU’s argument that the anti-commandeering portion of the Second Circuit’s analysis in City

of New York is no longer good law after Murphy, the remainder of the analysis—on preemption

grounds—still is. Indeed, it is consistent with Murphy.

               Further, Murphy dealt with a federal statute regulating gambling, which is more

traditionally an area regulated by states and not nearly as traditional an area of federal control as

immigration, where Congress is far more likely to utilize—and, indeed, has utilized—its

preemption powers. Therefore, any federal statute that prohibits state conduct with respect to

immigration is much more likely to be viewed as preemptive (as the Second Circuit did in City of

New York), when compared to a federal statute regulating an area of traditional state concern,

which may be more likely to be viewed as commandeering.1

               The NYCLU’s brief oversimplifies the holding in Murphy, and largely ignores the

fact that preemption statutes often read like prohibitions on state legislatures.2 Although the

Southern District of New York in States of New York v. Dep’t of Justice, 343 F. Supp. 3d 213

(S.D.N.Y. 2018), appeal pending, Nos. 19-267 (L), 19-275 (con.) (2d Cir. 2019), and other

district courts outside of the Second Circuit, have held Section 1373 to be unconstitutional on

anti-commandeering grounds, not a single Court of Appeals has affirmed those decisions on that

basis. And one of those district courts even acknowledged that City of New York was decided on


1
       In the case at bar, Sections 1373 and 1644 preexisted New York State’s enactment of the
       Green Light Law, portions of which are plainly calculated to interfere with, or impede,
       federal regulation of immigration, much like Mayor Koch’s Executive Order was in City
       of New York.
2
       Since Murphy was decided, at least one court has applied this portion of the decision to
       hold that the federal Medicare Act and its regulations preempt a state law, even though
       they issue direct orders to states. See Ansley v. Banner Health Network, 437 P.3d 899,
       910 (Ariz. Ct. App. 2019), review granted in part (Aug. 27, 2019).
                                                  5
         Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 9 of 17




grounds other than the issue of whether Section 1373 affirmatively compels conduct versus

whether it prohibits it. In particular, in United States v. California, 314 F. Supp. 3d 1077, 1108

(E.D. Cal. 2018), aff’d in part, rev’d in part, 921 F.3d 865 (9th Cir. 2019), the court held that

Murphy undercuts “portions of” the Second Circuit’s reasoning in City of New York, thereby

acknowledging that other portions were not necessarily invalidated (namely, the preemption

portions). The court further noted that the holding in City of New York also may be limited to,

among other things, “the specific City Executive Order at issue.” Id. Notably, the Executive

Order in City of New York is nearly identical to the provisions in the Green Light Law

prohibiting the DMV and its agents from voluntarily sharing an applicant’s information with

federal immigration authorities.

               Additionally, the Southern District’s ruling in States of New York ignores a

critical portion of the Supreme Court’s holding in Printz, 521 U.S. at 918, which distinguished

statutes that “require only the provision of information to the Federal Government,” as they “do

not involve . . . the forced participation of the States’ executive in the actual administration of a

federal program.” See Dkt. 60-1 at *36. As the DOJ explains, “the fact that § 1373 prohibits

restrictions on information sharing rather than affirmatively mandating information sharing

makes the statute less intrusive because it allows local and state officials to individually refuse to

provide information to DHS.” Id. at *37. Therefore, based on the standard set forth in Printz,

Sections 1373 and 1644 are Constitutional.

       B.      Sections 1373 and 1644 also regulate private individuals.

               The NYCLU also argues that Sections 1373 and 1644 cannot be preemption

statutes because they regulate only states, not private actors. Not so. As the DOJ explains in its

briefs, these statues were adopted to allow state and local criminal justice systems to prosecute
                                                  6
        Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 10 of 17




undocumented aliens before notifying federal immigration authorities of their release dates.

Thus, these statutes also involve the regulation of private individuals. See Dkt Nos. 60-1 at *33-

35, 60-2 at *18-20.

               And even accepting as true the NYCLU’s argument that Section 1373, on its face,

regulates only state action as opposed to private individuals, the same is not true for Section

1644. Whereas Section 1373 states that “a Federal, State, or local government entity or official

may not prohibit” voluntary information sharing with federal officials, Section 1644 states, in the

passive voice, that “no State or local government entity may be prohibited” from such voluntary

sharing. In other words, Section 1644, on its face, is written more broadly and can be read to

prevent anyone—whether state or private actors—from prohibiting the voluntary sharing. As the

Supreme Court made clear in Murphy, “[t]he anticommandeering doctrine does not apply when

Congress evenhandedly regulates an activity in which both States and private actors engage.”

Murphy, 138 S. Ct. at 1479 (citing Reno v. Condon, 528 U.S. 141 (2000)).

               Reno is instructive. There, South Carolina had allowed its DMV to commercially

sell personal information provided on driver’s license applications. The federal government

passed the Driver’s Privacy Protection Act of 1994 (“DPPA”), 18 U.S.C. § 2721, which prohibits

state DMVs, officers, employees, or contractors from disclosing that information. It also

prohibits other authorized recipients (including third parties) of that information from selling it.

South Carolina sued. The Supreme Court held that the DPPA was Constitutional because it

“regulates the universe of entities that participate as suppliers to the market for motor vehicle

information—the States as initial suppliers of the information in interstate commerce and private

resellers or redisclosers of that information in commerce.” Reno, 528 U.S. at 151.

               Here, because the plain text of Section 1644 is not limited on its face to state

                                                  7
        Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 11 of 17




actors, the “law applie[s] equally to state and private actors,” making it Constitutional. See

Murphy, 138 S. Ct. at 1479.

       C.      Sections 1373 and 1644 are consistent with the principles
               of the anti-commandeering doctrine.

               Because Sections 1373 and 1644 are preemption statutes, the Court need not

conduct an anti-commandeering analysis to determine whether the statutes are consistent with

the principles of the doctrine. But even if the Court did so, it would find consistency.

               First, consistent with the principles of the anti-commandeering doctrine, these

statutes continue to maintain “[a] healthy balance of power between the States and the Federal

Government.” Murphy, 138 S. Ct. at 1477 (internal citation omitted). They do not require states

to participate in federal immigration enforcement. There is no mandatory information sharing.

They merely prohibit states from stopping individuals from voluntarily sharing information with

federal authorities. This is a balanced approached in an area in which Congress’s power to

regulate is broad, namely, immigration.

               Second, Sections 1373 and 1644 promote political accountability. Id. (internal

citation omitted). The voters who like or dislike these statutes know whom to credit or blame.

Notably, this principle arises in the context of whether “a State imposes regulations only because

it has been commanded to do so by Congress,” meaning “responsibility is blurred.” Id. But

here, again, Congress is not requiring the states to impose any regulation. It is simply requiring

that the individuals not be blocked from voluntarily sharing information.

               And third, Sections 1373 and 1644 do not shift the costs of regulation to the

States. Id. The NYCLU’s argument that these statutes require New York State to expend

resources to help federal authorities is not sincere, particularly when viewed through the lens of


                                                 8
         Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 12 of 17




the Green Light Law. As Kearns has previously asked, if the State Legislature were merely

trying to preserve limited State resources when it prohibited its agents and employees from

sharing information with immigration authorities, then why does the statute then require the

same State agents and employees to promptly alert licensees when immigration authorities seek

their records? The answer is simple: the Green Light Law has nothing to do with preserving

resources. Its goal is to shield undocumented aliens from the detection of federal immigration

authorities.

                                          Conclusion

               For the foregoing reasons, Sections 1373 and 1644 are Constitutional and,

therefore, preempt the Green Light Law. Consequently, the Court should deny Defendants’

motion to dismiss and grant Kearns’ motion for a preliminary injunction.

Dated:         September 27, 2019
               Buffalo, New York
                                                    MICHAEL A. SIRAGUSA
                                                    Erie County Attorney and Attorney for
                                                    Plaintiff Michael P. Kearns in his individual
                                                    capacity and official capacity as Clerk of the
                                                    County of Erie, New York

                                                    By: s/ Kenneth R. Kirby
                                                    KENNETH R. KIRBY, ESQ.
                                                    Assistant County Attorney, of Counsel
                                                    95 Franklin Street, Suite 1635
                                                    Buffalo, NY 14202
                                                    Tel: (716) 858-2208
                                                    Email: kenneth.kirby@erie.gov

                                                    By: s/ Thomas J. Navarro
                                                    THOMAS J. NAVARRO, JR.
                                                    Assistant County Attorney, of Counsel
                                                    95 Franklin Street, Suite 1635
                                                    Buffalo, NY 14202
                                                    Tel: (716) 858-2208
                                                    Email: thomas.navarro@erie.gov

                                                9
       Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 13 of 17




                                  CERTIFICATE OF SERVICE
        We hereby certify that on September 27, 2019, we electronically filed the foregoing with
the clerk of the District Court using its CM/ECF system, and on the same date we mailed a true
copy of the foregoing, via the United States Postal Service, to the following non-CM/ECF
participant at the following address, by depositing into a United States Postal Service
receptacle/depository provided for the same, a true copy of the foregoing, sealed in a postage
prepaid, properly addressed wrapper, addressed to Proposed Intervenor Daniel T. Warren, as
follows:
                                           Daniel T. Warren
                                      836 Indian Church Road
                                      West Seneca, NY 14224
                                 Email: d.warren@roadrunner.com

AND, we hereby certify that on September 27, 2019, we electronically filed the foregoing with
the clerk of the District Court using its CM/ECF system, and on the same date we mailed a true
copy of the foregoing, via the United States Postal Service, to the following non-CM/ECF
participant at the following address, by depositing into a United States Postal Service
receptacle/depository provided for the same, a true copy of the foregoing, sealed in a postage
prepaid, properly addressed wrapper, addressed to counsel for Proposed Amicus Contributor the
New York State Conservative Party, as follows:

                                     Dennis Houdek, Esq.
                                 305 Broadway, Seventh Floor
                                    New York, NY 10007
                                    Phone: (212) 822-1470

AND, we hereby certify that on September 27, 2019, we electronically filed with the clerk of
District Court using its CM/ECF system, and on the same date the court’s CM/ECF system
caused to be (electronically) served the foregoing to the following CM/ECF participant at the
following (email) addresses:

                                George M. Zimmerman, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. O. Address:
                                     Main Place Tower
                                         Suite 300A
                                      350 Main Street
                                 Buffalo, New York 14202
                                   Phone: (716) 853-8400
                           Email: George.Zimmerman@ag.ny.gov

                                   Joel J. Terragnoli, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
                                              10
       Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 14 of 17




 and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                Office & P. O. Address:
                                    Main Place Tower
                                       Suite 300A
                                     350 Main Street
                               Buffalo, New York 14202
                                 Phone: (716) 853-8400
                            Email: Joel.Terragnoli@ag.ny.gov

                                      Linda Fang, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. O. Address:
                                 28 Liberty Street, 23rd Floor
                                New York, New York 10005
                                   Phone: (212) 416-8656
                               Email: Linda.Fang@ag.ny.gov


AND, we hereby certify that on September 27, 2019, we electronically filed with the clerk of
District Court using its CM/ECF system, and on the same date the court’s CM/ECF system
caused to be (electronically) served the foregoing to the following counsel for each of the
“amicus curiae” and Proposed Intervenor at the following (email) addresses:

                                  Christopher T. Dunn, Esq.
            Attorney for the N.Y. Civil Liberties Union, appearing “amicus curiae”
                                   Office & P. O. Address:
                                  Christopher T. Dunn, Esq.
                                  NY Civil Liberties Union
                                       125 Broad Street
                                           17th Floor
                                    New York, NY 10004
                                         212-344-3005
                                   Email: cdunn@nyclu.org

                            Antony Philip Falconer Gemmell, Esq.
            Attorney for the N.Y. Civil Liberties Union, appearing “amicus curiae”
                                   Office & P. O. Address:
                               Antony Philip Falconer Gemmell
                                  NY Civil Liberties Union
                                       125 Broad Street
                                           19th Floor
                                    New York, NY 10004
                                         212-607-3320
                                 Email: agemmell@nyclu.org
                                               11
       Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 15 of 17




                                  Amy Louise Belsher, Esq.
            Attorney for the N.Y. Civil Liberties Union, appearing “amicus curiae”
                                   Office & P.O. Address:
                          New York Civil Liberties Union Foundation
                                     Amy Louise Belsher
                                       125 Broad Street
                                          19th Floor
                                    New York, NY 10004
                                         212-607-3342
                                  Email: abelsher@nyclu.org

                                  Christopher J. Hajec, Esq.
          Attorney for Immigration Reform Law Institute, appearing “amicus curiae”
                                  Office & P. O. Address:
                                  Christopher J. Hajec, Esq.
                             Immigration Law Reform Institute
                                 25 Massachusetts Ave. NW
                                          Suite 335
                                   Washington, DC 20001
                                   Phone: (202) 232-5590
                                   Email: chajec@irli.org


                                       Joshua Perry, Esq.
Special Counsel for Civil Rights for the Attorney General of the State of Connecticut, appearing
                                        “amicus curiae”
                                   Office & P. O. Address:
                  Office of the Attorney General of the State of Connecticut
                                       Joshua Perry, Esq.
                               Special Counsel for Civil Rights
                                          P.O. Box 120
                                          55 Elm Street
                                       Hartford, CT 06106
                                     Phone: (860) 808-5372
                                  Email: Joshua.perry@ct.gov

                                  Francisca D. Fajana, Esq.
             Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                                  Office & P. O. Address:
                                     Francisca D. Fajana
                                   Latino Justice PRLDEF
                                     475 Riverside Drive
                                         Suite 1901
                                    New York, NY 10115
                                              12
Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 16 of 17




                              212-739-7576
                     Email: ffajana@latinojustice.org

                             Jackson Chin, Esq.
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                         Office & P. O. Address:
                                Jackson Chin
                          Latino Justice PRLDEF
                            475 Riverside Drive
                                 Suite 1901
                           New York, NY 10115
                               212 739-7572
                       Email: jchin@latinojustice.org

                        Jorge Luis Vasquez , Jr., Esq
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                          Office & P. O. Address:
                          Jorge Luis Vasquez , Jr.
                           LatinoJustice PRLDEF
                            475 Riverside Drive
                                 Suite 1903
                           New York, NY 10115
                               212-739-7590
                    Email: jvasquez@latinojustice.org


                          Kathleen A. Reilly, Esq
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                         Office & P. O. Address:
                            Kathleen A. Reilly
                    Arnold & Porter Kaye Scholer LLP
                           250 West 55th Street
                        New York, NY 10019-9710
                              212-836-7450
                 Email: kathleen.reilly@arnoldporter.com


                       Maurice Weathers Sayeh, Esq
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                         Office & P. O. Address:
                         Maurice Weathers Sayeh
                    Arnold & Porter Kaye Scholer LLP
                           250 West 55th Street
                        New York, NY 10019-9710
                              212-836-7864
                 Email: maurice.sayeh@arnoldporter.com
                                   13
      Case 1:19-cv-00902-EAW Document 70 Filed 09/27/19 Page 17 of 17




Dated: Buffalo, New York
      September 27, 2019

                                         MICHAEL A. SIRAGUSA
                                         Erie County Attorney and Attorney for
                                         Plaintiff Michael P. Kearns in his individual
                                         capacity and official capacity as Clerk of the
                                         County of Erie, New York

                                         By: s/ Kenneth R. Kirby
                                         KENNETH R. KIRBY, ESQ.
                                         Assistant County Attorney, of Counsel
                                         95 Franklin Street, Suite 1635
                                         Buffalo, NY 14202
                                         Tel: (716) 858-2208
                                         Email: kenneth.kirby@erie.gov

                                         By: s/ Thomas J. Navarro
                                         THOMAS J. NAVARRO, JR.
                                         Assistant County Attorney, of Counsel
                                         95 Franklin Street, Suite 1635
                                         Buffalo, NY 14202
                                         Tel: (716) 858-2208
                                         Email: thomas.navarro@erie.gov




                                    14
